Roberts, J.
The judgment is affirmed. The facts presented in the record show no liability incurred by the defendant below. A justice of the peace, receiving and receipting for a note, for collection, in his official capacity, does not become a collecting agent for the owner of the note. He is not responsible, therefore, for not causing a suit to be instituted in another precinct, in which the maker resided.
Another objection to the cause of action is, that it is taken for granted that the maker of the note would plead the statute of limitations, without his having been sued upon the note.
Judgment affirmed.